DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on May 4, 2021, in which claims 1-2, 5 and 8-10 were canceled and claims 3-4, 6-7 and 11 are presented for further examination.

Response to Arguments
Applicant’s arguments filed on May 4, 2021with respect to claims 1-2, 5 and 8-10 have been fully considered and are persuasive.  The 35 USC 101 and 103 rejections set forth in the last office action, mailed on February 4, 2021 have been withdrawn. 
Remark
Based on the amendment filed on May 4, 2021, to incorporate the objected claim 2 into the independent claim 11 renders the claim 11 eligible under 35 USC 101 and allowable under 35 USC 102. Therefore, the 35 USC 101 and 102 rejection set forth in the last office action mailed on February 4, 2021 have been withdrawn.

Allowable Subject Matter
Claims 3-4, 6-7 and 11 are allowed over the prior art made of record. The following is an examiner’s statement of reasons for allowance: “the claimed invention is involved in receiving specification of conditions for representing the attribute information of files, and managing files using a hierarchical folder structure and attribute information associated with the files without 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US8533795 (involved in an information processing apparatus is disclosed that includes a user authentication unit that identifies a current user, a task acquiring unit that acquires task information of a relevant task associated with a file to be processed by the current user, and a file information storage unit that stores file information of the file to be processed in association with the task information of the relevant task).
 An information processing apparatus includes a specifying unit, an identification information obtaining unit, a state information obtaining unit, a display setting obtaining unit, and a processing unit. The specifying unit specifies data displayed on a display screen. The identification information obtaining unit obtains identification information identifying an operator who performs an operation on the data on the display screen. The state information obtaining unit obtains state information representing a display state of an operation unit, which is used for performing an operation on the data on the display screen. The display setting obtaining unit obtains setting about display of the operation unit. The processing unit performs, when a predetermined storage operation of storing a display state of the operation unit is performed by the operator, a process of storing the state information in association with the specified data and the identification information).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032.  The examiner can normally be reached on Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        May 21, 2021